Citation Nr: 0327010	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-01 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

What evaluation is warranted for residuals of a right foot 
second toe fracture with bone resection and metatarsalgia 
from November 1, 1993?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from May 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Washington, 
DC, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In light of the fact that the appellant contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that a September 2001 rating decision found 
new and material evidence to reopen a claim for service 
connection for fracture of left ear drum, with hearing loss, 
has not been received.  The appellant submitted a notice of 
disagreement (NOD) in September 2001.  The RO certified the 
case to the Board for appellate review in October 2002, but 
the Board notes no record in the case file of the RO having 
issued the appellant a statement of the case (SOC) on this 
issue.  The Board construes this as a timely-filed notice of 
disagreement under 38 C.F.R. §§ 20.201, 20.202 and 20.301 
(2002).  Therefore, the action set forth below in the remand 
portion of this decision is necessary.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).


FINDING OF FACT

Residuals of a severe right foot injury had not been 
demonstrated since November 1, 1993.


CONCLUSION OF LAW

Since November 1, 1993, the requirements for an evaluation in 
excess of 20 percent for fracture of second toe, right foot, 
with bone resection and metatarsalgia, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Codes (DCs) 5172, 
5284 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  The VCAA is applicable to 
this case.

After reviewing the record, the Board is satisfied that the 
statutory requirements have been met.  In a May 2001 letter, 
the RO notified the appellant that he needed to provide the 
name of any VA facility at which he had received treatment, 
and the RO would obtain any treatment records related 
thereto.  The letter also instructed the appellant to provide 
any records of treatment provided him by private providers 
or, in the alternative, to sign and return VA Forms 21-4142 
provided him so the RO could obtain the records on his 
behalf.  The December 2001 statement of the case informs the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder, to include the duty to assist.  Therefore, the 
Board finds that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO scheduled medical 
examinations for the appellant and made several attempts to 
locate the appellant's service medical records.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

Historically, the appellant filed his claim for service 
connection for his toe disorder, right foot, in November 
1993.  A March 2000 Board decision granted service connection 
for right second toe fracture residuals, to include a partial 
amputation, and assigned a 10 percent rating, effective 
November 1, 1993.  On appeal, a September 2001 rating 
decision increased the evaluation to 20 percent, effective 
April 21, 2000.  That rating decision also granted service 
connection and assigned a separate 10 percent rating for 
painful keratosis of the right foot, effective May 22, 2001.  

At a November 1996 VA medical examination, the appellant 
reported that he fractured his right second toe in-service, 
and underwent a partial amputation and realignment of this 
toe.  He also reported having footwear related pain, and pain 
when the right great and third toes pressed against the 
second toe due to it being shorter.  He reported needing to 
remove his footwear for comfort.  Physical examination 
revealed a halloo values deformity.  The right second toe was 
shorter than the adjacent toes, and the proximal 
interphanageal joint of the right second toe appeared fused.  
There was an indentation on the right great toe caused by the 
right second toe.  The foot arch and skin were intact.  X-
rays of the right foot were interpreted as revealing mild 
degenerative joint disease (DJD) of the first 
metatarsophalangeal joint.  The examiner rendered a diagnosis 
of a partially amputated right second toe.  

The appellant again was examined by VA in May 2001.  The 
veteran reported fracturing his right second toe during 
training while he was in service.  Due to the constant pain, 
the appellant reported that he had the toe "amputated."  He 
reported that the pain had become worse over the years.  The 
appellant related that he had daily pain of varying 
intensity, which precluded standing for longer than 15 to 20 
minutes without having to sit down.  He reportedly was unable 
to continue participating in activities such as basketball 
and jogging.  He also reported late afternoon swelling.

Physical examination revealed that the toe was still present.  
It was not amputated.  The examiner observed that the 
procedure was a resection of the bone in the second toe, 
which caused a severe shortening and loss of purchase [sic] 
of the second toe on weight bearing.  There was minimal 
swelling, but the examiner noted the appellant's report of 
late afternoon swelling is consistent with the resection.  
There was pain on palpation of the metatarsal of the second 
toe.  The examiner also observed compensatory keratosis on 
the plantar aspect, right foot, under the fifth metatarsal.  
The keratosis was painful to palpation and weight bearing.  
The examiner observed the keratosis to be due to the 
inability to have proper "purchase" of the second toe on 
weight bearing and the altering of the appellant's gait.  
Foot strength and range of motion were judged to be normal.

The diagnoses were partial removal of right second toe's 
bone, with painful keratosis sub metatarsal of the right 
fifth toe secondary to second toe surgery; shortening of the 
second toe, right foot, with no purchase of the second toe on 
weight bearing; and metatarsalgia second toe of the right 
foot, secondary to a severely shortened second toe.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2002), which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10.  Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability, due 
to injury or disease, of the damaged part to perform the 
normal working movements of the body with normal excursion, 
strength, speed, and endurance.  38 C.F.R. § 4.40 (2002).    

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  

The appellant's primary averment as to why he should receive 
a higher evaluation is that he experiences pain daily and the 
keratosis which has developed as a result of his compensatory 
action.  Further, the appellant relates that he has lost 
numerous opportunities to advance on his job because of his 
inability to stand and walk for extended periods, which 
precludes him from interacting on-site with potential 
customers.  He also states that his condition requires that 
he purchase shoes wider than normal to accommodate his foot 
disorder.  The appellant also expressed concern that these 
factors were not considered when his disorder was evaluated.

The appellant is rated by analogy to DC 5284 for other foot 
injuries.  38 C.F.R. § 4.20 (2002).  Under that Code, a foot 
injury classified as  moderately severe qualifies for an 
evaluation of 20 percent, and a severe foot injury warrants a 
30 percent rating.  38 C.F.R. § 4.71a, DC 5294.  

The Board finds that the appellant is fairly, appropriately, 
and reasonably, evaluated at 20 percent.  The 20 percent 
evaluation addresses the appellant's functional loss due to 
pain, weakness, and its impact on his employment.  38 C.F.R. 
§§ 4.40, 4.45 (2002).  Although the May 2001 medical 
examination noted that the right second toe was severely 
shortened, it did not reveal a severe functional loss.  
Indeed, there was minimal swelling, and foot strength and 
range of motion were within normal limits.  Therefore, the 
higher rating of 30 percent is not warranted, as the 
appellant's second toe disorder does not more nearly 
approximate a severe disability.  38 C.F.R. § 4.7, DC 5284.  

The Board further notes that the rating for the veteran's 
second toe disorder is impacted by the amputation rule.  
Combined ratings for disability of an extremity may not 
exceed the rating for an amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68 (2002).  
Amputation of one or two toes, other than the great toe, with 
the removal of the metatarsal head, is allowed a maximum 
rating of 20 percent.  38 C.F.R. § 4.71a, DC 5172.  
Therefore, the current 20 percent evaluation is the 
appropriate and maximum allowable rating.  38 C.F.R. § 4.71a, 
DCs 5172, 5284 (2002).

In denying an increased evaluation the Board notes that it 
was not prior to the May 2001 VA examination that swelling 
was clinically observed, and that it was not prior to the May 
2001 VA examination that the shortening was clinically 
classified as severe.  Hence, the Board finds no basis for an 
increased rating based on staged rating principles between 
either November 1, 1993 and November 20, 2000, and on or 
after November 21, 2000.


ORDER

Entitlement to an increased initial evaluation in excess of 
20 percent for fracture of second toe, right foot, with bone 
resection and metatarsalgia, is denied.


REMAND

In a September 2001 rating decision, the RO found that new 
and material evidence to reopen a claim for service 
connection for fracture of left ear drum, with hearing loss, 
has not been received.  The RO notified the appellant of this 
decision via letter that same month.  The appellant submitted 
his NOD with that decision also in September 2001.  The Board 
finds no evidence in the case file that the RO issued the 
appellant a SOC on these issues.

The Board further finds the appellant's October 2001 
statement to constitute a notice of disagreement to the 
rating assigned for keratosis.
 
In such cases, the appellate process has commenced and the 
appellant is entitled to a SOC on the issue.  See Pond v. 
West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 
238 (1999).  Thus, these issues are remanded for additional 
action.

Accordingly, the case is REMANDED for the following action:

The RO shall issue a SOC with regard to 
the rating to be assigned for keratosis 
since May 22, 2001, and whether new and 
material evidence to reopen a claim for 
service connection for fracture of left 
ear drum, with hearing loss, has been 
received.  If, and only if, the appellant 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  38 U.S.C.A. § 7104 (West 
2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

